BAKER, Circuit Judge
(after stating the facts as above). The patent relates to alleged improvements in sewing-machine attachments for making ruffles, plaits, or gathers. In the operation of these attachments, as a genus, a steel blade moves back and forth near the needle in the direction of the feed; levers are so connected that the up-and-down motion of the needle-bar is converted into the to-and-fro movement of the ruffling-blade; the two pieces of cloth to be sewn together are placed under the needle, with the ruffling blade in contact *118with the upper piece; and as the needle rises out of the cloth the ruffling-blade pushes the upper piece into a fold which is secured by a stitch when the needle descends. To regulate the size of the fold, one species had means for controlling the amount of “lost motion” between the needle-bar and ruffling-blade. The less the lost motion, the greater the stroke of the ruffling-blade, and vice versa. Within this species, one class adjusted only the limit of the backward stroke of the ruffling-blade, while another adjusted also, to a less extent, the limit of the forward stroke, so that the blade moved farther forward in making full than in making scant gathers, in order to bring the stitches nearer the center of the folds. This was all old. To the creation of genus or species or class the disclosure in the present letters contributed nothing. The alleged improvement is a mere variation within the last-named class.
The mechanism, so far as the claims in suit are concerned, may be described as consisting of two levers, pivoted at a common point, one connecting with the needle-bar and the other with the ruffling-blade, which levers are made to co-operate with each other by means of two stops mounted on one of the levers and a cam-shaped contact device pivoted to the other lever and interposed between the stops. By turning the cam on its pivot, its opposite edges may be caused to recede from or approach both stops simultaneously, whereby the amount of lost motion between the levers is varied, and the limit of both the forward and backward stroke of the ruffling-blade is adjusted.
We do not concur with appellee in the contention that Johnston in his specification disclaimed all novelty except in the form of the stops and pivoted cam. The wording of the disclaimer, in connection with that of the claims in suit, indicates that Johnston asserted priority in pivoting the levers at a common point and putting upon one lever two stops and a cam between them pivoted to the other lever; that the novelty lay in the placing of the cam between the stops, and in adapting them to co-operate in that position, and not in the precise form of cam and stops shown in the drawings and described with particularity in the specification. And a careful examination of the 35 reference patents fails to disclose a ruffler that may not be distinguished from the exact terms of each of the claims sued upon. But the prior art is full of various combinations of levers, stops, and cams, which were operative to produce all the work that can be done with appellant’s ruffler. It was old to pivot the levers at a common point, and place two stops upon one of the levers, and upon the other an adjustable contact device to act between the stops. Smith, No. 266,544, for example, shows this. The kinds of contact devices were many. And Johnston, No. 259,643, had demonstrated the effectiveness of the cam, by a single movement thereof, not only to vary the limit of the backward stroke of the ruffling-blade, but also, to a less extent, the forward stroke. He did this by means of a pin between two stops, one of which was a cam, and the other a plane which, by connection with the cam, moved toward or from the pin in accordance with the cam’s movement. This was not a cam between two pins, but, in *119effect, a pin between two cams that could be moved as one; and, taking either the forward or backward stroke of the ruffling-blade, the difference was that between a pin striking against a cam and a cam striking against a pin. Each element of the claims in suit was old in this very art, and had been used to perform the same function assigned to it in Johnston’s present device. This ruffler introduces no new mode of operation, produces ruffles no better and no faster, and does not afford to the user (though it may to the manufacturer) any advantage over others. The novelty consisted in selecting and rearranging old elements to produce a machine new in form, but old in function, and therefore an old machine. And though Johnston made a better selection and arrangement than did Horace’s painter, who “joined a human head to neck of horse, culled here and there a limb, and daubed on feathers various as his whim, so that a woman, lovely to a wish, went tailing off into a loathsome fish,” the genius of the artist was not more wanting in the one case than that of the inventor in the other; for “it is not invention to combine old devices into a new article without producing any new mode of operation.” Walker on Patents (3d Ed.) § 37; Burt v. Evory, 133 U. S. 349, 10 Sup. Ct. 394, 33 L. Ed. 647; Florsheim v. Schilling, 137 U. S. 64, 11 Sup. Ct. 20, 34 L. Ed. 574; Interior Lumber Co. v. Perkins, 80 Fed. 528, 25 C. C. A. 613; Kelly v. Clow, 89 Fed. 297, 32 C. C. A. 205.
Appellant urges very earnestly that Johnston gave a good consideration, for which the grant of a monopoly should be sustained. That consideration is the alleged cheapness of manufacturing this ruffler. It is said that Johnston made such a selection and arrangement of elements that the parts of the ruffler can be stamped out of sheet metal by the use of presses and dies. But the patent is for improvements in a machine which is a combination of mechanical elements adapted to receive and apply motion to the production of a mechanical result. And the patent would as certainly be infringed by a ruffler of which the parts were forged or cast or machined as by one made of stampings. The consideration of cheapness therefore lies in the process, and not in the product.
The decree is affirmed.